Citation Nr: 1105615	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  10-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right Achilles 
tendon disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
torn ligament of the left foot and fractured left ankle.
  
3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

4.  Entitlement to increased disability rating for the service-
connected osteoarthritis of the right knee, rated as10 percent 
disabling prior to October 8, 2009, and as 20 percent disabling 
from that date.

5.  Entitlement to a disability rating in excess of 10 percent 
for the service-connected degenerative changes of the left knee. 

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2009 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board remanded this case in August 2010 to enable the RO to 
schedule the Veteran for a videoconference hearing before a 
Member of the Board, as requested in the Veteran's substantive 
appeal.  However, the Board was subsequently advised the Veteran 
has withdrawn his request for hearing and requested that 
adjudication of his appeal be expedited.   

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



REMAND

Unfortunately, further development is required before the claims 
on appeal can be adjudicated.

Where there is actual notice to VA that the appellant is 
receiving disability benefits from SSA, VA has the duty to 
acquire a copy of the decision granting SSA disability benefits 
and the supporting medical documentation relied upon.  Murincsac 
v. Derwinski, 2 Vet. App. 363 (1992).   

In this case, the claims files contain an appellate decision by 
the Social Security Administration (SSA) dated in June 2009 
granting disability benefits for a back disorder and a bilateral 
knee disorder.  The evidence cited in the SSA decision is not of 
record in the claims file, and there is no indication the RO has 
requested that SSA provide those records to VA.  

Accordingly, this case is REMANDED to the RO or AMC for the 
following actions:

1.  The RO or the AMC should obtain a copy 
of the Veteran's SSA disability 
determination and the records upon which 
the determination was based.

2.  The RO or AMC should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or AMC should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the RO or the AMC 
should furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case had been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


